             Case 1:19-cv-04064-RA Document 16 Filed 05/20/20 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 CAPRI M. JONES,                                                      DATE FILED: 5-20-20

                              Plaintiff,
                                                                         19-CV-4064 (RA)
                         v.
                                                                              ORDER
 EPHRAIM BAKSHIEV AND MURRAY
 ENTERPRISES LTD.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this

case in person. Counsel should still submit their joint letter by May 22, 2020, as directed in the

Court’s February 21, 2020 Order. If the parties are unable to submit their joint letter by May 22nd,

they shall request an extension to do so. In their joint letter, the parties should also indicate whether

they can do without a conference altogether. If not, the Court will hold the conference by

telephone.    In any event, counsel should review and comply with the Court’s Emergency

Individual Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-

ronnie-abrams.

SO ORDERED.

Dated:       May 20, 2020
             New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
